Citation Nr: 1203035	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-48 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from January 1955 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the U. S. Navy from January 1955 to March 1966.  A review of his personnel records reflects that he served as a commissaryman (CS) as his primary specialty for his period of service after basic training.  He attained the rank of E-5 within his specialty at one time.  A commissaryman's primary duty was as a cook.  

The Veteran's personnel records also show that he served onboard the USS Leyte (CVS-32 ) from April 1955 to February 1957 and onboard the USS Boston (CAG-1) from approximately May 1959 to May 1961.  He further served onboard the USS Long Beach (CGN-9) from May 1961 until approximately December 1963.

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma while serving onboard the several ships.  He stated that he was assigned to gun crews for different types of heavy weapons on the ships and was exposed to noise from the firing of such weapons.  He reported that he was assigned to the gun crews as his general quarters station.  The Veteran said he had no post-military noise exposure.

The Veteran's service treatment records (STRs) are negative for evidence of complaints of or treatment for hearing loss or tinnitus.  The Veteran's medical history from his enlistment examination did not reflect any problems with hearing loss or tinnitus.  The Veteran's enlistment physical examination of January 1955 shows that his hearing was tested by the whispered voice test with 15/15 results.  The other physical examinations of record are a reenlistment examination from November 1958, an extension of enlistment examination from October 1964, and a separation examination from March 1966.  The Veteran's hearing was tested by way of the whispered and spoken voice tests in 1958 with the results recorded as 15/15.  The same results were obtained, for both tests, in 1964.  The Veteran's March 1966 separation examination recorded 15/15 results for the whispered voice test.

The Veteran was afforded a VA audiology examination in November 2009.  The examiner recorded a history of service noise exposure from the Veteran serving as a "gunner's mate" and noise during training exercises.  He also said the Veteran had an occupational history of noise from working on an automobile assembly line.  The examiner further noted that the Veteran reported having a stroke in 1999 and a brain concussion in 2006.  The Veteran reported an onset of tinnitus during service.

The results of audiometric testing showed that the Veteran had a hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385 (2011).  The examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or the result of military noise exposure.  The examiner noted that the whispered voice test was used on discharge and that such an examination is not a valid examination for measuring hearing loss.  He also said that the Veteran's MOS (military occupational specialty) may have exposed him to some degree of high risk noise but how often and to what degree was speculation at best.

The examiner said the Veteran had a significant history of occupational noise exposure from working on an assembly line.  He said the Veteran also had a medical history of a stroke that could affect hearing.  He opined that, based on the data provided, the Veteran's hearing loss was more likely a reflection of a long-standing condition whose severity had progressed over time from exposure to civilian occupation noise, medical problems, as well as the effects of aging.  

The Board finds that the above examination report is inadequate.  The Veteran's statements as to noise exposure in service represent credible and competent evidence.  It is not speculation for him to state he served on a gun battery as a general quarters station.  It is consistent with the places, types, and circumstances of his service as established by his personnel records.  38 U.S.C.A. § 1154(a) (West 2002).  Moreover, the Veteran had over six years of service onboard ships.  Those ships engaged in gunnery practice as a routine and were required to meet readiness requirements as well, and this would mean gunnery proficiency.  Such efforts are demonstrated by an Administrative Remarks entry in the personnel records from September 1959.  The USS Boston earned a Battle Efficiency Award for fiscal year 1959.  

In addition, the Veteran denied any post-service occupation noise exposure.  However, the examiner assumed the Veteran had significant occupational noise exposure based on the Veteran's work on an automobile assembly line.  This may or may not be the case.  There is no evidence of record, other than the supposition by the examiner that such post-service noise exposure took place, at least as written in the examination report.

Further, the Veteran was said to have had a stroke and a concussion.  These two medical conditions were also linked as a possible cause of the hearing loss.  There is no medical evidence of record to support such a conclusion.  There are two VA outpatient entries that represent the entirety of the medical evidence in the claims folder aside from the examination report.  There is no basis to determine if there was any hearing loss attributable to any medical cause based on the two limited entries.

On remand, the Veteran must be afforded a new examination where the examiner considers the Veteran's noise exposure in service and, unless other evidence is obtained, or the Veteran provides lay statements of post-service noise exposure, the examiner must provide an opinion that is based on the evidence of record and sound medical judgment.  

In regard to the two VA outpatient entries noted, one was a social worker entry from February 1995.  The Veteran was noted to have completed a VA alcohol rehabilitation program at the time.  The entry further noted that the Veteran had been in receipt of Social Security Administration (SSA) disability benefits for the previous two years.  Apparently, the disabilities involved were sarcoidosis and alcoholism.  

Given the dearth of post-service medical records associated with this case, and not knowing the significance of the medical evidence contained in the SSA records, the Board finds that the SSA records must be obtained and associated with the claims folder, if available.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Finally, the February 1995 entry also denotes that the Veteran received VA care around that time.  He must be contacted and asked to identify all periods of care, but especially VA care, so that the duty to assist in the development of his claim can be fulfilled.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Veteran should be advised that records of treatment for hearing loss and tinnitus in the years since service, and prior to his claim, are important for substantiating his claim for service connection.  He should also be informed that he can submit other evidence to demonstrate a history of hearing loss and/or tinnitus.

The records associated with his VA treatment in February 1995 should be obtained.  

2.  The AOJ should obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Upon completion of the above development, the Veteran should be afforded an audiology examination to assess his claims for service connection for hearing loss and tinnitus.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran served onboard ships in the Navy for over 6 years.  His statements of serving as part of a gun crew during general quarters are considered competent and credible evidence.  His statements regarding noise exposure from the firing of weapons is not speculative and it can be established that such exposure was on a regular basis while the ships were at sea.  The Veteran is also considered competent to provide lay evidence of having tinnitus since service.  Moreover, any post-service noise exposure must be documented in some way or by way of admission by the Veteran and this information recorded in the examination report.  Finally, any reliance on a medical condition, such as a stroke, as an explanation for the cause of hearing loss or tinnitus must be documented in the evidence of record, and fully explained.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus are related to his military service.  A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

4.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

